United States Navy-Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                      Dustin L. WEBB
                Corporal (E-4), U.S. Marine Corps
                            Appellant

                         No. 201900016

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                        Decided: 9 May 2019.
                          Military Judge:
                  Major Keaton H. Harrell, USMC.
Sentence adjudged 9 November 2018 by a special court-martial con-
vened at Marine Corps Base Camp Lejeune, North Carolina, consist-
ing of a military judge sitting alone. Sentence approved by convening
authority: reduction to E-1, confinement for 45 days, and a bad-
conduct discharge.
                         For Appellant:
               Major Matthew A. Blackwood, USMC.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

          Before FULTON, HITESMAN, and ATTANASIO,
                    Appellate Military Judges.
                    United States v. Webb, No. 201900016


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2